Citation Nr: 1614164	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease of the spine
 (claimed as upper back/ neck condition).

2.  Entitlement to service connection for a chronic skin disorder.  

3.   Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to May 1, 2013 and in excess of 70 percent thereafter.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in February 2013.  The development ordered in the remand included affording the Veteran VA examinations, obtaining VA treatment records and obtaining records from the Social Security Administration.  The development has been completed in compliance with the February 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for a chronic skin condition and service connection degenerative disk disease of the spine ( claimed as upper back/ neck condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  From December 28, 2006 to January 24, 2009, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.  

2.  From January 25, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.  

 
CONCLUSIONS OF LAW

1.  Prior to January 25, 2009, the criteria for an initial disability rating of 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From January 25, 2009, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the rating decision on appeal.  The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in February 2010 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The service treatment records have been obtained, as well as post-service VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA examinations in January 2009 and May 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examinations.  The examiners reviewed the treatment records and medical history and conducted a complete examination which fully addressed the symptoms and manifestations of PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Furthermore, as noted, the Veteran was afforded a Board hearing in October 2011. The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).






II.  Analysis of Claim 

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Rating Criteria for PTSD 

PTSD is evaluated (rated) under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

 A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).






Initial Rating for PTSD

A February 2009 rating decision granted service connection for PTSD.  A 30 percent rating was in effect from December 2006 to May 1, 2013.  A July 2013 rating decision granted a 70 percent rating for PTSD from May 1, 2013.   

Private treatment records from Cornerstone Psychological, dated in March 2006, show that the Veteran reported feeling depressed for several months.  He reported that he had sleep problems and nightmares.  The Veteran reported that he was married with two children and five grandchildren.  He had been employed as a welding engineer for three years.  

Mental status examination noted that the Veteran was casually groomed and dressed.  He was pleasant and cooperative.  His affect was restricted.  The Veteran denied suicidal or homicidal ideation.  He reported problems with concentration and memory.  He denied psychosis and manic symptoms.  His judgment and insight were good.  A psychiatrist diagnosed PTSD and assigned a GAF score of 65.  

A Social Security disability examination dated in August 2007 reflects that the Veteran reported that his mood was " not bad and pretty good."  He reported that he did not have suicidal thoughts but did have nervousness.  He sometimes felt shaky and had tightness in his chest with no known cause.  The Veteran reported that he had nightmares almost every night and only slept about four hours a night.  He reported that he had been very forgetful for the past six months.  

The examining psychologist noted that the Veteran was cooperative.  He  was 
well-organized in his thinking and had appropriate expression with a good range of affect.  The Veteran was in good contact with reality and was well-oriented.  The Veteran reported that he was let go from a position as a welding engineer in February 2007 after he fell and was injured.  A GAF score of 55 was assigned.  

The Veteran had a VA examination in January 2009.  The Veteran reported persistent sleep difficulties, anger outbursts, hypervigilance and startle response.  He reported that he experienced six panic attacks a month but was able to calm himself when these occurred.  On mental status examination, the Veteran was well-oriented and appropriately groomed.  He presented with a full range of affect, though his mood was mildly depressed or mildly anxious at times depending on the content shared.  His thoughts were generally logical.  His speech was of a normal rate and volume.  There were no obvious deficits with cognition or memory.  He denied current suicidal ideation.  He denied auditory or visual hallucinations.  The examiner noted that the Veteran was responsible for maintaining his activities of daily living and appeared to do so appropriately.  The examiner noted that significantly distressing symptoms continued to persist, including significantly impaired sleep, daily intrusive thoughts, recurrent anger outbursts and multiple panic attacks a month.  The examiner assigned a GAF score of 60.  The examiner indicated that the Veteran appeared to have the capacity to manage his own funds.

A November 2009 VA outpatient record reflects that the Veteran was dressed in neat attire.  He had good eye contact.  His speech was of normal rate and rhythm.   His thoughts were focused.  There were no racing ideas or paranoia.  The Veteran denied hallucinations and delusions.  His judgment and insight were fair.  He denied suicidal and homicidal ideation.  No GAF score was assigned.  

In a statement dated in January 2012, the Veteran's wife noted that the Veteran had problems controlling his temper.  She noted that he had exhibited road rage and gotten into fights, including a fist fight with a driver of another car after he was cut off.  She noted that he had over 50 jobs.  

At a VA examination in May 2013, the Veteran reported moderate to serious difficulty with depression and anxiety.  He reported serious difficulty with irritability and poor tolerance.  He reported that he was socially withdrawn and had few friends.  He was able to attend to activities of daily living, hygiene and appearance but was periodically neglectful due to poor motivation and apathy.  The examination noted moderate difficulty with restricted affect.  There were frequent passive suicidal thoughts and periods of hopelessness, but the Veteran denied active suicidal or homicidal ideation.  The Veteran reported a history of frequent physical fighting but denied recent assaults or violence.  The Veteran reported chronic hypervigilance, periodic panic attacks and loss of friends due to irritability.  

The examiner noted that the Veteran had more than one diagnosed mental disorder.  The examiner indicated that the symptoms were overlapping.  The examiner indicated that it would be speculative to try to differentiate which symptoms and which psychosocial functioning difficulties are due to depression versus PTSD.  The examiner noted that, since the Veteran's depression was felt to be due to his anxiety, for the purposes of service connection, his anxiety and depression could be considered collectively.  The examiner noted occupational and social impairment with reduced reliability and productivity.  A GAF score of 58 was assigned.  

On review of the evidence, the Board finds that a 50 percent disability rating is warranted for the initial rating period from December 28, 2006 to January 24, 2009.  The evidence from that period reflects that the Veteran had PTSD symptoms that more nearly approximated occupational and social impairment with reduced reliability and productivity, including flattened affect and memory impairment.  The GAF scores assigned reflect moderate impairment.  The Board finds that the Veteran's PTSD was not manifested by the symptoms associated with the rating criteria for a 70 percent rating or symptoms of similar severity, frequency or duration.  

The January 2009 VA examination reflects that the Veteran's reported symptoms included recurrent anger outbursts and multiple panic attacks.  The criteria for a 70 percent rating include near-continuous panic or depression and impaired impulse control (such as unprovoked irritability with periods of violence).  The Board finds that a 70 percent rating is warranted for PTSD from January 25, 2009, based on symptoms that more nearly approximated occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130. 

The Board finds that total occupational and social impairment has not been shown at any point during the initial rating period.  The Veteran's PTSD symptoms are not shown to be productive of gross impairment in thought processes or communication or grossly inappropriate behavior.  There are no findings of persistent delusions and hallucinations.  Throughout the appeal period, examiners noted that the Veteran was able to perform activities of daily living and was found to be adequately dressed and groomed.  He was oriented to time and place.  The Veteran denied auditory or visual hallucinations.  The Veteran reported forgetfulness, but he was not shown to have memory loss for names of close relatives, his own occupation or his name.   The Board finds that the severity, frequency, and duration of the Veteran's PTSD symptoms do not approximate total occupational and social impairment.   Accordingly, a 100 percent disability rating is not warranted for PTSD.  38 C.F.R. § 4.119. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's PTSD.  A comparison between the level of severity and symptomatology with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to January 25, 2009, a 50 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits. 

A 70 percent rating is granted for PTSD from January 25, 2009, subject to regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied.



REMAND

Additional development is warranted with regard to the claims for service connection for degenerative disk disease of the spine and a chronic skin disability.

Degenerative Disk Disease

In the February 2013 remand, the Board requested a VA examination to ascertain the nature and etiology of a current back disability.  The remand instructed the examiner to diagnose any current disability of the thoracic, cervical and lumbar spine and provide a medical opinion as to whether the diagnosed disabilities are related to service.  The examiner was instructed to address the Veteran's assertions of multiple in-service injuries and continuity of symptomatology and treatment since service, as well as the lay statements of record, including the February 2007 statement from R.G. and the statement from the Veteran's spouse received in January 2012.  

The February 2007 statement from R.G. noted that the Veteran fell and injured his arm going down to the mess decks and injured his arm and shoulder.  The January 2012 statement from the Veteran's wife noted that he has had a bad back since she has known him.  She indicated that she has known him for more than 40 years.  In the December 2006 claim, the Veteran testified that his back condition has bothered him since service.  

The Veteran was afforded a VA examination in May 2013.  With respect to the cervical spine, the examiner noted no injuries documented in the service treatment records, and a current diagnosis of arthritis, postoperative fusion of the cervical spine.  He also noted that the Veteran sustained back strain in service, and now had ankylosing spondylitis and degenerative disk disease of the thoracolumbar spine.  The examiner opined that the current diagnoses were not related to service but were from natural age progression.  In June 2013, the RO noted that the May 2013 examiner had not addressed the Veteran's claim of multiple in-service injuries and continuity of symptomatology and treatment since then as well as the other lay statements of record including the February 2007 statement of R.G. and the statement of the Veteran's spouse received in January 2002.  In response in July 2013, the examiner indicated that after claims file review, the condition is not related as already stated.  The examiner did not specifically address the evidence of continuity of symptomatology since service or the lay statements as requested.  Thus, in order to ensure compliance with the prior remand directives, a remand is warranted to obtain a new medical opinion.   Stegall v. West, 11 Vet. App. 268  (1998).

Chronic Skin Disability

The Board previously remanded the claim for service connection for a chronic skin disability.  The examiner was requested to diagnose a current skin disability and provide an opinion as to whether a current skin disability is related to service.  The Veteran was afforded a VA examination in May 2013.  The examiner noted a history of dermatitis/ eczema.  The examiner noted the Veteran's report that a rash had its onset during active duty.  The examiner noted that the Veteran was evaluated during service and was diagnosed with lichen planus.  The examiner diagnosed a normal skin examination.  The examiner noted that dermatitis/eczema or an abnormal skin condition was not found on examination.  

Service treatment records show that the Veteran was diagnosed with lichen planus of the legs in February 1967.   An October 2000 private record noted skin breakdown of the ankles and the bottom  of the legs.  Private medical records dated in November 2001 reflect that the Veteran was diagnosed with psoriasis.   In the service connection claim received in December 2006, the Veteran stated that he had a skin condition on his feet that seemed to develop on warm and humid days.  The Veteran is competent to report symptoms of a skin condition.   Private treatment records dated in January 2007 noted a few faint erythematous plaques on the anterior lower legs.  A diagnosis of  "psoriasis/ like disorders" was noted.  Based upon the diagnosis of psoriasis during the appeal period, the Board finds that the Veteran has a current skin disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the service connection requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  A remand is warranted to obtain an addendum opinion regarding the etiology of a current skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an examiner who has not examined the Veteran or reviewed the record previously.  A new examination should only be scheduled if the examiner believes that a new examination is needed.  The claims folder should be provided to the examiner for review.  The examination report should indicate that the claims file was reviewed.  

The examiner should provide an opinion as to whether the diagnosed arthritis, postoperative fusion of the cervical spine, and/or ankylosing spondylitis and degenerative disk disease of the thoracolumbar strain is at least as likely as not (50 percent or greater likelihood) related to service.   The examiner should address the following:

a) treatment records dated in April 1966, which noted that the Veteran fell down and struck his back on a ladder and was diagnosed with a soft tissue injury;

b) an April 1966 entry in the service treatment records, which noted that the Veteran fell again, irritating his old back injury, was placed on physical profile and had his arm placed in a sling; 

c) the Veteran's December 2006 statement which indicated that his back condition has plagued him since his fall and his hearing testimony that he has had back pain since service;

d)  the statement from the Veteran's wife, indicating that he has had back pain as long as she has known him;

e) the February 2007 lay statement from R.G., which described the Veteran's fall and his treatment during service.  

The examiner should provide a detailed rationale for the stated opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided.  

2.  Return the claims file to the May 2013 skin examiner for an addendum opinion.  If that examiner is not available, the opinion should be completed by another physician.  The claims folder should be provided to the examiner for review.  The examination report should indicate that the claims file was reviewed.  

Following a review of the claims file, the examiner should provide an opinion as to whether the diagnosis of psoriasis-like skin disorder (diagnosed during the appeal period) is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should address the in-service diagnosis of lichen planus and the post-service treatment records which show that psoriasis and psoriasis-like disorder was diagnosed in 2001 and 2007, respectively.   The examiner should also address the Veteran's assertions of in-service incurrence and continuity of symptomatology and the other lay statements of record, including the February 2007 statement from R.G. and the January 2012 statement from the Veteran's spouse.  

The examiner should provide a detailed rationale for the stated opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided. 

3.  Following the completion of the requested actions, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


